  Case 14-29183         Doc 67     Filed 04/03/19 Entered 04/03/19 11:24:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-29183
         Lonnie B Porter
         Alma J Porter
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2014.

         2) The plan was confirmed on 02/03/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/28/2019.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,400.00.

         10) Amount of unsecured claims discharged without payment: $169,901.59.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-29183       Doc 67        Filed 04/03/19 Entered 04/03/19 11:24:30                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $200,106.08
       Less amount refunded to debtor                         $2,870.01

NET RECEIPTS:                                                                                 $197,236.07


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,429.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $8,691.25
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $12,120.25

Attorney fees paid and disclosed by debtor:                  $571.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE TIL PAYDAY               Unsecured         529.00           NA              NA            0.00        0.00
ALTAIR OH XIII LLC               Unsecured      1,980.00       2,088.03        2,088.03      2,088.03         0.00
AMERI MARK PREMIER               Unsecured         163.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured         800.00        842.97          842.97        842.97         0.00
AMERILOAN                        Unsecured         585.00           NA              NA            0.00        0.00
ASPIRE VISA                      Unsecured         820.00           NA              NA            0.00        0.00
Best Choice 123                  Unsecured         300.00           NA              NA            0.00        0.00
BLAZE MASTERCARD                 Unsecured         405.00           NA              NA            0.00        0.00
Blue King, Inc                   Unsecured         400.00           NA              NA            0.00        0.00
BRENDAN FINANCIAL CO             Unsecured     32,184.00            NA            96.28          96.28        0.00
BRENDAN FINANCIAL CO             Secured       32,184.00     32,280.28        32,184.00     32,184.00    2,952.77
CASH DIRECT EXPRESS              Unsecured         400.00           NA              NA            0.00        0.00
CASTLE PAYDAY                    Unsecured         500.00           NA              NA            0.00        0.00
CHASE MANHATTAN MORTGAGE CO      Secured              NA     25,147.56        22,414.46     22,414.46         0.00
CHECK N GO                       Unsecured         988.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,200.00         365.60          330.74        330.74         0.00
CONTINENTAL FINANCE              Unsecured         470.00           NA              NA            0.00        0.00
COUNTRY DOOR                     Unsecured         490.00        491.92          491.92        491.92         0.00
CRAMER FINANCIAL GROUP           Unsecured      1,602.00            NA              NA            0.00        0.00
CROSS COUNTRY BANK               Unsecured         930.00           NA              NA            0.00        0.00
DUVERA FINANCIAL                 Unsecured         300.00           NA              NA            0.00        0.00
ECAST SETTLEMENT CORP            Unsecured         772.00           NA              NA            0.00        0.00
ECMC                             Unsecured     20,000.00     47,425.59        47,425.59           0.00        0.00
EZ PAYDAY CASH                   Unsecured         400.00           NA              NA            0.00        0.00
FCNB                             Unsecured         300.00           NA              NA            0.00        0.00
FIRST NATIONAL CREDIT CARD       Unsecured         843.00           NA              NA            0.00        0.00
FIRST NATIONAL CREDIT CARD       Unsecured         467.00           NA              NA            0.00        0.00
FIRST PAYDAY LOANS               Unsecured         507.00           NA              NA            0.00        0.00
FORD MOTOR CREDIT                Unsecured      6,955.00            NA              NA            0.00        0.00
GINNYS                           Unsecured         739.00        739.78          739.78        739.78         0.00
GREAT AMERICAN FINANCE           Secured           200.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-29183      Doc 67       Filed 04/03/19 Entered 04/03/19 11:24:30                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal      Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid         Paid
GREAT AMERICAN FINANCE         Unsecured          35.00        125.61        125.61        125.61        0.00
HSBC                           Unsecured         122.00           NA            NA            0.00       0.00
HSBC CARD SERVICES             Unsecured         500.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured     20,063.00     41,913.29     41,913.29      41,913.29        0.00
INTERNAL REVENUE SERVICE       Priority      74,070.00     69,259.82     69,259.82      69,259.82        0.00
INTERNATIONAL CASH ADVANCE     Unsecured         239.00           NA            NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL   Unsecured     93,471.00            NA            NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL   Secured      117,315.00    209,124.30    234,271.86            0.00       0.00
K JORDAN                       Unsecured            NA         229.16        229.16        229.16        0.00
LIGHTHOUSE FINANCIAL GROUP     Unsecured         331.00           NA            NA            0.00       0.00
Liquid Cash                    Unsecured         200.00           NA            NA            0.00       0.00
LVNV FUNDING                   Unsecured         353.00        438.78        438.78        438.78        0.00
LVNV FUNDING                   Unsecured         593.00        762.82        762.82        762.82        0.00
MARLIN INTEGRATED CAPITAL      Unsecured         305.00           NA            NA            0.00       0.00
Mason Easy Pay                 Unsecured         240.00        241.15        241.15        241.15        0.00
MASSEYS                        Unsecured            NA         200.92        200.92        200.92        0.00
MCSI/RMI                       Unsecured         980.00           NA            NA            0.00       0.00
MERRICK BANK                   Unsecured         850.00        678.21        678.21        678.21        0.00
MIDNIGHT VELVET                Unsecured         357.00        357.46        357.46        357.46        0.00
MONROE & MAIN                  Unsecured         677.00        677.44        677.44        677.44        0.00
My Next Day Cash.com           Unsecured         500.00           NA            NA            0.00       0.00
NATIONWIDE CASH                Unsecured         500.00           NA            NA            0.00       0.00
NICOR GAS                      Unsecured      1,005.00       1,392.62      1,392.62      1,392.62        0.00
One Click Cash                 Unsecured         400.00           NA            NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         700.00           NA            NA            0.00       0.00
PLAIN GREEN LOANS              Unsecured         500.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         918.00        636.24        636.24        636.24        0.00
PRA RECEIVABLES MGMT           Unsecured         588.00        302.39        302.39        302.39        0.00
PRA RECEIVABLES MGMT           Unsecured            NA         633.98        633.98        633.98        0.00
PREMIER BANK CARD              Unsecured         361.00        297.35        297.35        297.35        0.00
PROGRESSIVE LEASING LLC        Unsecured         452.00           NA            NA            0.00       0.00
Puntillo Orthodontics          Unsecured         300.00           NA            NA            0.00       0.00
PYOD LLC                       Unsecured     10,317.00       4,342.29      4,342.29      4,342.29        0.00
PYOD LLC                       Secured           200.00          0.00         66.68          66.68       0.00
SPOT LOAN                      Unsecured            NA         418.66        418.66        418.66        0.00
SPRINT NEXTEL                  Unsecured         301.00           NA            NA            0.00       0.00
TCF BANK                       Unsecured         610.00           NA            NA            0.00       0.00
TRI STATE F                    Secured        1,500.00            NA            NA            0.00       0.00
TRI STATE FINANCIAL SVC        Unsecured      1,705.00            NA            NA            0.00       0.00
US Fast Cash                   Unsecured         500.00           NA            NA            0.00       0.00
US LABOR DEPT                  Unsecured      1,224.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-29183         Doc 67      Filed 04/03/19 Entered 04/03/19 11:24:30                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $266,455.86        $32,184.00          $2,952.77
       Mortgage Arrearage                                $22,414.46        $22,414.46              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                     $66.68            $66.68              $0.00
 TOTAL SECURED:                                         $288,937.00        $54,665.14          $2,952.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00             $0.00               $0.00
        Domestic Support Ongoing                              $0.00             $0.00               $0.00
        All Other Priority                               $69,259.82        $69,259.82               $0.00
 TOTAL PRIORITY:                                         $69,259.82        $69,259.82               $0.00

 GENERAL UNSECURED PAYMENTS:                            $105,663.68        $58,238.09               $0.00


Disbursements:

         Expenses of Administration                           $12,120.25
         Disbursements to Creditors                          $185,115.82

TOTAL DISBURSEMENTS :                                                                     $197,236.07


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
